Name: Commission Regulation (EEC) No 573/81 of 4 March 1981 amending for the fifth time Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 58/16 Official Journal of the European Communities 5. 3 . 81 COMMISSION REGULATION (EEC) No 573/81 of 4 March 1981 amending for the fifth time Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community Whereas two new varieties have appeared on the Community market ; whereas the knowledge at present available of their characteristics and of their use in brewing indicates that they should be classified in the third group 'others' ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1 ), as last amended by the Act of Accession of Greece (2), and in particular Article 1 2 (8) thereof, Whereas Commission Regulation (EEC) No 1517/77 (3), as last amended by Regulation (EEC) No 3479/80 (4), divides these varieties into the groups 'aromatic hops', 'bitter hops' and 'others' according to commercial practice in the Community and world hop markets on the basis of the final uses of the hops in brewing and by reference to common characteris ­ tics, with particular emphasis on the content of bitter and aromatic substances ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1517/77 is hereby replaced by the Annex hereto. Article 2 This Regulation shall apply as from the 1981 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 175, 4. 8 . 1971 , p . 1 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 169, 7. 7. 1977, p. 13 . (4) OJ No L 363, 31 . 12. 1980, p. 83 . 5. 3 . 81 Official Journal of the European Communities No L 58/ 17 ANNEX A. B. C. First group : aromatic hops Second group : bitter hops Third group : others Bramling Cross Brewers Gold Kent Challenger Bullion Record Fuggles Keyworth's Midseason Triploid Goldings Northdown Viking Hallertauer Northern Brewer Yeoman HersbrÃ ¼cker SpÃ ¤t Target Zenith Huller Perle Progress Saaz Saxon Spalter Star Strisselspalt Sunshine Tardif de Bourgogne Tettnanger Tutsham W.G.V.